United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1795
                                 ___________

Robert J. Prokop,                       *
                                        *
             Appellant,                 *
                                        *   Appeal from the United States
       v.                               *   District Court for the
                                        *   District of Nebraska.
Nebraska Accountability and             *
Disclosure Commission; Frank Daley, *          [UNPUBLISHED]
Executive Director, in his official     *
capacity and individually; Mark         *
Hinman, Deputy Executive Director       *
and Chief Auditor, in his official      *
capacity and individually; William L. *
Howland, Commission General             *
Counsel, in his official capacity and   *
individually; Neal Danberg,             *
Commission General Counsel, in his      *
official capacity and individually;     *
James Stesjkal, Staff Auditor, in his   *
official capacity and individually;     *
David Hunter, Staff Auditor, in his     *
official capacity and individually;     *
Kimberly Quandt, 2006 Commission        *
Chairman, in her official capacity      *
and individually; John S. McCollister, *
Commissioner, in his official           *
capacity and individually; Andre Barry, *
Commissioner, in his official capacity *
and individually; Marilee Frederickson, *
Commissioner, in her official           *
capacity and individually; Judy         *
Schweikart, Commissioner, in her          *
official capacity and individually;       *
Paul Hosford, Commissioner, in            *
his official capacity and individually;   *
Gary Rosacker, Commissioner, in his       *
official capacity and individually;       *
Richard Nelson, Commissioner, in          *
his official capacity and individually;   *
John Bergmeyer, former Commissioner,      *
in his official capacity and              *
individually; John Gale, Secretary of     *
State and Commissioner, in his official   *
capacity and individually; James          *
McClurg, District V University of         *
Nebraska Regent, in his official          *
capacity and individually;                *
Lori McClurg, former Director of          *
Administrative Services, in her official  *
capacity and individually,                *
                                          *
             Appellees.                   *
                                     ___________

                              Submitted: November 2, 2011
                                 Filed: November 16, 2011
                                  ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

     Robert Prokop brought this 42 U.S.C. § 1983 action raising multiple claims in
connection with a state election and a later state proceeding against him to collect late




                                          -2-
fees. The District Court1 dismissed the complaint, and Prokop appeals. After careful
de novo review, see Detroit Gen. Ret. Sys. v. Medtronic, Inc., 621 F.3d 800, 804–05
(8th Cir. 2010), we conclude that dismissal was proper because (1) some of the claims
are barred by the Rooker-Feldman2 doctrine and the District Court properly refrained
from interfering in pending state-court garnishment proceedings, see Younger v.
Harris, 401 U.S. 37, 43–54 (1971); (2) the remaining allegations fail to state a claim
or are time-barred; and (3) Prokop’s arguments for judicial recusal were not presented
below, see Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004) (declining to consider
claims first raised on appeal), and in any event, appear meritless.

      Accordingly, we affirm the judgment of the District Court.
                     ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
      2
      Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 482 (1983).

                                         -3-